Case 2:20-cv-07793-DMG-JPR Document 9 Filed 10/05/20 Page 1 of 1 Page ID #:113




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 20-7793-DMG (JPRx)                                    Date     October 5, 2020

 Title Ronald Smart v. Walmart Inc., et al.                                          Page     1 of 1


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                              NOT REPORTED
              Deputy Clerk                                            Court Reporter

    Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
           NONE PRESENT                                              NONE PRESENT

 Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
              PARTIES

        On August 28, 2020, the Court set a Scheduling Conference. [Doc. # 7.] As required by
 the Court's August 28, 2020 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are
 required to file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not been filed.

         IT IS HEREBY ORDERED that the parties show cause in writing no later than October
 12, 2020, why sanctions should not be imposed for their failure to cooperate and participate with
 opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
 The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.
 Failure to timely respond to this Order to Show Cause will result in the dismissal of this
 action for lack of prosecution.

        The scheduling conference on October 16, 2020 is hereby VACATED and will be
 rescheduled if necessary.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
